Title: To James Madison from Daniel Parker, 15 April 1815
From: Parker, Daniel
To: Madison, James


                    
                        Sir.
                        April 15 1815
                    
                    When Genl. Smith was here a few days since expressing his anxiety relative to his future situation—I suggested to him the idea of applying for the apt. of agent to the Creek Indians, knowing that Hawkins had been anxious to resign. If he does not get a Regt. & retain his rank of Genl. as a brevet

I am sure he would like to be chief Agent for the Creeks. I think him just the man wanted for that place. I have mentioned it to Mr. Dallas, but it is impossible he should know any thing in relation to Indian affairs, in fact none of the gentlemen now in the War Office understand the relation those affairs have with that office. The Indian business has been interrupted since the war & it appears to me it now claims early & particular attention.
                    In puting that business on a proper footing several valuable officers may be provided for who will be deranged from the army. From Mackinac an establishment at Green bay & thence by the Fox & Ousconsin rivers to the Missy. instead of Chicago, or perhaps retain that too & thence all along the frontier. Good agents & establishments would not cost much & I believe will be of vast importance to counter act the influence of the British northwest company who have always extended their influence & even their establishments beyond the Missouri. The force which has been ordered to the Misouri Territory since the peace is larger than will be immediately required at that point but it is a good station from which to distribute them. Private interest & speculation I know have heretofore induced strong representations from some of the most respectable people at various points on the frontier with a view to get the military to their vicinity. I mention these subjects as they will probably claim much attention from the War Dept & certainly in time of peace are among its most laborious duties. The Dept. has been so long relieved from them, or rather so much engrossed by other more important duties that these will not be taken up so early & in so full extent as would be useful without your instructions, because they can not be understood by the new Secretary.
                    If Major Abert could be again introduced into the War Dept. his services would be vastly important.
                    He is a young man of fine parts strict honor & integrity and better acquainted with the various duties of that Dept. than anybody else.
                    Mr. Boyd who is now in the office is a very superior man & with the same advantages Major Abert has had would be equal to all the duties. The two gentlemen together with the confidence of the Secretary would in a few months make all the details, papers and records perfectly intelligible. The papers have never been properly arranged since they were removed last summer. I believe all the gentlemen now in the War Office may be fit for any of its duties but they have not had opportunity to learn all that is necessary.
                    Many subjects which have not been understood have been considered incorrect. In this way I have been often mortified since I left the office. If there were proper explanations of the reasons & manner in which business has been done in that office I know all would be found correct.
                    I have been too long & too intimately connected with the War Dept. not to feel an interest in all that concerns it & the government. I hope

therefore I shall be excused for making references to affairs of detail & mostly of minor importance. Mr. Dallas I know can not find time to listen to matters which will operate so remotely and they can not so well be brot. to the view of Mr. Crawford when he takes the Dept. as by the President.
                    Mr. Boyd has informed me that he is a candidate for the appointment of Consul at London & requested me to speak of his merits. I stated to him that I had offered myself a candidate for that place; but that I would be willing & happy if he should get it. If therefore the appointment should lay between him & myself I beg not to be considered a candidate. I have a particular regard for him & his family & would forego my own wishes to promote his interest. I wish to leave this country for two or three years & would be happy to take any honorable employment which would support me as I could not support myself by my own means. I am no speculator, & know of no other place which would favor my wishes. I could not make money as a merchant & the small salary which I understand is attached to the consulate at London would enable me to live for the time. Should it be determined not to give it to Mr. Boyd—I will hope still to be a candidate. With perfect respect
                    
                        
                            Danl. Parker
                        
                    
                